—Mugglin, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 2, 1998, upon a verdict convicting defendant of the crime of aggravated harassment of an employee by an inmate.
Defendant, a prison inmate, was convicted after trial of the crime of aggravated harassment of an employee by an inmate (see, Penal Law § 240.32), a class E felony, for spraying urine and feces on a correction counselor. He was sentenced as a persistent felony offender to a prison term of 15 years to life. Contending that there are no nonfrivolous issues to be raised on appeal, defense counsel moves to be relieved of her assignment as defendant’s counsel. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree that there are no nonfrivolous issues. Defendant pro se recites a litany of alleged errors, but his claims are based upon legal principles which are inapplicable and/or facts which have no support in the record. The judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted. '